DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
2.	The specification, the abstract and the drawings are all acceptable.	

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1-2, 18 are rejected under 35 U.S.C. 103 as being unpatentable over applicant submitted IDS – Rockwell Automation Publication No. 140M-PP004B-EN-P May 2016 to Allen-Bradley, and in view of USPN 5,193,189 to Flood. 
As to claim 1, Allen-Bradley teaches a motor driver control system configured for connection to a plurality of motors, the motor control system comprising a motor driver command module, the motor driver command module configured to: access information related to one or more operating metrics of the plurality of motors(Front Page: figure wherein the PowerFlex drives controller communicates with and controls a plurality of motors); analyze the information to determine whether a maintenance condition exists in any of the plurality of motors; and if a maintenance condition exists in any of the plurality of motors: prevent electrical power from reaching any of the plurality of motors, identify which one or more of the plurality of motors has the maintenance condition, disconnect the one or more identified motors from the 
Allen-Bradley does not teach an apparatus to restore electrical power to all of the plurality of motors other than the identified motors after disconnecting the one or more identified motors.             Flood teaches an apparatus to restore electrical power to all of the plurality of motors other than the identified motors after disconnecting the one or more identified motors(col. 23: lines 4-17, col. 37: lines 62 – col. 38: lines 25).
Thus, it would have been obvious to one of ordinary skill in the art before the 

effective filing date of the claimed invention to implement the teachings of Flood into Allen-

Bradley since Allen-Bradley suggests a motor driver control system and Flood suggests the 

beneficial use of restoring electrical power to a motor/machine system in the analogous art of 

motor/machine control technology.
 
The motivation for this comes from the fact that Flood teaches an apparatus to restore electrical power to a motor/machine system which can be used to improve the motor driver control system disclosed by Allen-Bradley.
 As to claim 2, Allen-Bradley in view of Flood teaches the motor driver control system of claim 1, wherein the maintenance condition comprises a failure condition, the failure condition comprising an overvoltage, an overcurrent, a short circuit, a thermal overload, and/or a loss of a phase(Allen-Bradley Front Page: Overview).
As to claim 18, it is rejected as the same reason as claim 1.	


Allowable Subject Matter
5. 	Claims 3-17, 19 are objected to as being dependent upon the rejected base claim 1, but could be allowable if rewritten in independent form including all of the limitations of the base claims and any intervening claims for the following reasons: No prior art of record discloses the features as claimed in the noted claims.

                                               Conclusion
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.   
	USPN 9,667,189 to Li discloses a motor control system.
7.	 Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID S LUO whose telephone number is (571)270-5251.  The examiner can normally be reached on 8AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 571-272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from 
/DAVID LUO/Primary Examiner, Art Unit 2846